Citation Nr: 0521769	
Decision Date: 08/11/05    Archive Date: 08/19/05	

DOCKET NO.  04-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to April 2, 2003 for 
an increased (compensable) evaluation for bilateral high 
frequency hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, in which the RO granted an 
increase from a noncompensable rating to a 10 percent rating 
for high frequency bilateral hearing loss and assigned an 
effective date of April 2, 2003.  The veteran, who had active 
service from July 1969 to July 1971, appealed the effective 
date to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. A rating decision dated in November 1971 granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating evaluation, and a BVA decision 
confirmed the noncompensable rating evaluation in June 1972. 

3.  Unappealed rating decisions dated in March and May 1984, 
September 1996, and May 1997 denied requests by the veteran 
for an increased rating. 

4.  The veteran requested an increased rating on April 2, 
2003, and a rating decision dated in June 2003 granted a 10 
percent evaluation effective April 2, 2003.    


CONCLUSION OF LAW

The requirements for an effective date prior to April 2, 2003 
for an increased (compensable) evaluation for bilateral high 
frequency hearing loss have not been met. 38 U.S.C.A. §§ 
5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The Board acknowledges that the April 2003 letter sent to the 
veteran informed him of the evidence necessary to establish 
entitlement to an increased rating for bilateral hearing 
loss, but not the evidence necessary to substantiate his 
claim for an earlier effective date.  However, since the 
veteran raised this earlier effective date issue in a notice 
of disagreement following the grant of an increased rating 
for bilateral hearing loss, further notice of the VCAA does 
not appear to be required according to an opinion from the VA 
General Counsel. See VAOPGCPREC 8-2003 (Dec. 22, 2003) ("if, 
in response to notice of its decision on a claim for which VA 
has already given the Section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, Section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but Section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  The Board is bound in its decisions by 
the precedent opinions of the Chief Legal Officer of the VA. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

Additionally, the Board notes that the veteran and his 
representative have not contended or argued that any defect 
or deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The Board finds that the rating decision in this case and the 
Statement of the Case issued in connection with this appeal 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.    

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the 
veteran was afforded a VA examination in order to assess the 
current severity of the veteran's service-connected 
disability.  Neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in connection with his claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Historically, a rating decision dated in November 1971 
granted service connection for bilateral high frequency 
hearing loss and assigned a noncompensable rating evaluation.  
That rating evaluation was affirmed by the BVA in a decision 
dated in June 1972.  Subsequently, the veteran underwent 
audiometric examinations in January 1984, March 1984 and 
January 1997.  He requested an increased rating for his 
bilateral hearing loss in March 1984, February 1996, and 
February 1997.  Rating decisions dated in March and May 1984, 
September 1996, and May 1997 denied the veteran's request and 
continued the noncompensable rating evaluation.  In regards 
to the May 1997 rating decision, the veteran was sent notice 
dated May 13, 1997 with a copy of the rating decision 
informing him of the denial of a rating increase.

On April 2, 2003, the RO received a statement from the 
veteran requesting an increased rating for his hearing loss.  
In an effort to determine if the veteran's disability had 
worsened, the RO afforded the veteran a VA examination on May 
27, 2003.  The examiner diagnosed the veteran with mild to 
severe hearing loss in the right ear and moderate to severe 
hearing loss in the left ear.  

In rating decision dated in July 2003, the RO increased the 
veteran's rating evaluation for his service-connected hearing 
loss to 10 percent based upon the results of the May 2003 VA 
examination.  The RO assigned an effective date of April 2, 
2003, the date the veteran submitted his claim for an 
increased rating.  

Thereafter, the veteran asserted in a letter dated in October 
2003 that he felt his increased rating of 10 percent should 
be retroactive to either May 1970 or July 1971, the time he 
was wounded in Vietnam or the date he separated from service.   
The veteran appears to believe that he is entitled to one of 
these dates as his effective date since he filed a claim for 
service connection for hearing loss at the time of separation 
from service and has consistently attempted to increase his 
rating evaluation since his hearing loss was service-
connected.  

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by VA. 38 U.S.C.A. §5101(a); 38 C.F.R. 
§3.151(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  When a request is made by a 
person claiming or applying for (or expressing an intent to 
claim or apply for) benefits under laws administered by the 
VA, the VA will furnish the appropriate form. 38 U.S.C.A. 
§5102(a); 38 C.F.R. §3.150(a).  Furthermore, any 
communication or action indicating an attempt to apply for 
one or more benefits under laws administered by the VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. §3.155(a).

To determine when a claim was received, the Board must review 
all communication in the claims file that may be construed as 
an application for a claim. See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  This is necessary because the general 
rule with respect to an award of increased compensation is 
that the effective date of such an award shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An 
exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if the 
application is received within one year from such date. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper 
v. Brown, 10 Vet. App. 125, 126-127 (1997); see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

Pursuant to 38 C.F.R. § 3.157(b), a report of an examination 
or hospitalization may also be accepted as an informal claim 
for benefits in certain circumstances.  38 C.F.R. § 3.157(a).  
This rule is applicable in situations in which a formal claim 
for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  In these 
instances, receipt of a report of examination or 
hospitalization by the VA will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Furthermore, these provisions apply when such reports relate 
to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission. 38 C.F.R. § 3.157(b)(1).  

In this case, the veteran first presented his claim for 
service connection for bilateral hearing loss in an 
application dated November 1971.  Service connection was 
granted and assigned a noncompensable evaluation.  That 
decision became final when the veteran did not appeal it 
within one year of being notified of that decision. 38 
U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 20.300.  Thereafter, 
the veteran submitted three requests for an increased rating, 
the last of which occurred in February 1997.  The February 
1997 request was denied in a May 1997 rating decision, and 
notice of this denial was sent to the veteran.  The May 1997 
decision became final when the veteran did not appeal that 
decision within one year of being notified of that decision. 
38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 20.300.

As such, the May 1997 rating decision represents a final 
decision, and it is settled law that the effective date for 
the grant of service connection following a final decision is 
the date of the reopened claim. See Sears v. Principi, 16 
Vet. App. 244, 248 (2002) ("the Court thus holds that the 
effective date statute, 38 U.S.C.A. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monthly benefits no earlier than the 
date the claim for reopening was filed").  In the Sears case, 
the Court explained that the statutory framework did not 
allow for the Board to reach back to the date of the original 
claim as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim.  
The Court explained that the term new claim, as it appears in 
38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  Thus, the veteran's 
letter received on April 2, 2003 constituted a request to 
reopen his 1997 claim.

In reviewing the veteran's earlier effective date claim, the 
Board has first reviewed the evidence dated subsequent to the 
May 1997 final rating decision to determine the earliest date 
that indicates a request for an increased rating for 
bilateral high frequency hearing loss.  The Board finds that 
the first such evidence is the April 2, 2003 request for an 
increased evaluation, referenced above.  The RO adjudicated 
this claim which resulted in the award of a 10 percent 
evaluation.  The Board has also reviewed the record to 
determine whether there is evidence of an informal claim 
under 38 C.F.R. § 3.157(a) dated prior to April 2, 2003.  
However, the record on appeal is devoid of such evidence.  
The first and only medical record dated during the relevant 
time period in question indicating that the veteran's 
bilateral hearing loss met the criteria for a 10 percent 
disability rating is the May 27, 2003 VA examination report.  
As such, the Board finds that the record does not contain an 
earlier informal claim pursuant to 38 C.F.R. § 3.157 (a) 
dated prior to April 2, 2003.  As such, the appropriate date 
of claim in this case is April 2, 2003.

Next, the Board must examine whether the evidence indicates 
that it was factually ascertainable that the veteran met the 
criteria for a 10 percent rating for bilateral high frequency 
hearing loss prior to the April 2, 2003, date of claim.  
Again, however, the record is devoid of such evidence since 
the only relevant medical evidence of record associated with 
the current claim is the May 2003 VA examination.  As such, 
it is not factually ascertainable from the record that the 
increase in disability occurred within the one year period 
prior to April 2, 2003.  See Harper, supra.
While the Board is sympathetic to the veteran's position, the 
evidence indicates that an effective date prior to April 2, 
2003 cannot be supported.  For the reasons cited above, the 
veteran's appeal is denied.  


ORDER

An effective date prior to April 2, 2003 for an increased 
(compensable) rating for bilateral high frequency hearing 
loss is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


